Exhibit 99.1 September 11, 2015 Realty Finance Trust, Inc. 405 Park Avenue, 7th Floor New York, New York 10022 Independent Accountants’ Report on Applying Agreed-Upon Procedures Ladies and Gentlemen: We have performed the procedures described below, which were agreed to by Realty Finance Trust, Inc. (the “Company”), J.P. Morgan Securities LLC (“JP Morgan”) and Barclays Capital, Inc. (“Barclays”) (together with the Company, the “Specified Parties”), relating to the proposed offering of the RFT 2015-FL1 Issuer, Ltd., Secured Floating Rate Notes. This agreed-upon procedures engagement was conducted in accordance with attestation standards established by the American Institute of Certified Public Accountants.The sufficiency of these procedures is solely the responsibility of the Specified Parties of this report.Consequently, we make no representations regarding the sufficiency of the procedures described below either for the purpose for which this report has been requested or for any other purpose. Capitalized terms used but not defined herein are used with the meanings as described in the “The Bond Market Association’s Standard Formulas for the Analysis of Mortgage-Backed Securities and Other Related Securities.” Procedures and Findings On September 11, 2015, representatives of the Company provided us with a computer-generated commercial mortgage loan data file and related record layout (the “Data File”) containing 28 commercial mortgage loans (the “Mortgage Loans”) that are secured by 28 mortgaged properties (the “Mortgaged Properties”). Representatives of the Company provided us with certain loan and property documentation (the “Source Documents” as listed in the attached Appendix) related to the Mortgage Loans and their respective Mortgaged Properties. At your request, for each of the Mortgage Loans and their related Mortgaged Properties set forth on the Data File, we compared certain characteristics set forth on the Data File (the “Characteristics” as listed in the Appendix) to the corresponding information set forth on or derived from the corresponding Source Documents and found them to be in agreement. ***** We make no representations as to the (i) actual characteristics or existence of the underlying documents or data comprising the Mortgage Loans underlying any of the Data File or the conformity of their characteristics with those assumed for purposes of the procedures described herein, (ii) existence or ownership of the Mortgage Loans or (iii) reasonableness of any of the aforementioned assumptions, information or methodologies. It should be understood that we make no representations as to questions of legal interpretation or as to the sufficiency for your purposes of the procedures enumerated in the preceding paragraphs. Also, such procedures would not necessarily reveal any material misstatement of the information referred to above.The information provided to us, including the information set forth in the Data File, is the responsibility of the Company. We were not engaged to conduct, and did not conduct, (i) an audit conducted in accordance with generally accepted auditing standards or (ii) an examination or a review conducted in accordance with attestation standards established by the American Institute of Certified Public Accountants, the objective of which would be the expression of an opinion or limited assurance on the accompanying information.Accordingly, we do not express such an opinion, limited assurance, or any other form of assurance, including reasonable assurance.Had we performed additional procedures, other matters might have come to our attention that would have been reported to you.We have no responsibility to update this report for events or circumstances occurring after the date of this report. None of the engagement, procedures or report was intended to address, nor did they address, the (i) conformity of the origination of the assets to stated underwriting or credit extension guidelines, standards, criteria or other requirements, (ii) value of collateral securing such assets or (iii) compliance of the originator of the assets with federal, state, and local laws and regulations. None of the engagement, procedures or report were intended to satisfy, nor did they satisfy, any criteria for due diligence published by a nationally recognized statistical rating organization. This report is intended solely for the information and use of the Specified Parties identified above and is not intended to be and should not be used by anyone other than these Specified Parties. Yours truly, /s/ Deloitte & Touche LLP Appendix Source Documents For purposes of performing the agreed-upon procedures described herein and at your request, we relied upon the following source documents, as provided to us by representatives of the Company, with respect to each of the Mortgage Loans and the related Mortgaged Properties (the “Source Documents”). Loan agreement, promissory notes, consolidated, amended and restated promissory notes, modification agreements, indentures,purchase and sale agreements, mortgage, deed of trusts, reserve agreements and loan extension agreement (collectively, the “Loan Agreement”); Subordinate loan agreement, subordinate promissory note, promissory note splitter or b-note, (collectively, “Subordinate Loan Document”); Master lease agreement and ground lease agreement (collectively, “Lease Agreements”); The settlement or closing statements (the “Closing Statement”); The most recent real estate property appraisal report available or, if not available, the real estate property appraisal report at origination (the “Most Recent Appraisal Report”); Underwritten rent rolls, borrower rent rolls, tenant leases, lease abstracts, lease summaries or lease estoppels (collectively, the “Rent Roll”); The title policies or pro-forma title policies (collectively, the “Title Policy”); The environmental database report (the “Environmental Database Report”); The property engineering reports (the “Engineering Report”); The phase I environmental reports (the “Phase I Report”); The phase II environmental reports (the “Phase II Report”); The seismic reports (the “Seismic Report”); The hotel franchise agreements (the “Hotel Franchise Agreement”); The third party interest rate cap agreements (the “Interest Rate Cap Agreement”; The electronic data files with respect to financial summaries and operating statements (collectively, the “Operating Statement”); The electronic data files with respect to most recent and historical underwritten financial summaries and operating statements (collectively, the “Underwritten Operating Statement File”); and An electronic data file with respect to certain servicing information (collectively, the “Servicing File”). Number Characteristics on Data File Source Document 1 Loan / Property None - Client provided information 2 Loan ID # Identification purposes only 3 Status None - Client provided information 4 Loan Name Identification purposes only 5 Property Name Identification purposes only 6 Property Address Most Recent Appraisal Report 7 Property City Most Recent Appraisal Report 8 Property State Most Recent Appraisal Report 9 Property Zip Code Most Recent Appraisal Report 10 Property Type Most Recent Appraisal Report 11 Property Sub-Type Most Recent Appraisal Report 12 Loan Purpose Closing Statement/ Most Recent Appraisal Report 13 Sponsor None - Client provided information 14 Borrower Name Loan Agreement 15 Recourse (Y / N / Partial) Loan Agreement 16 Note Date Loan Agreement 17 Mortgage Loan Cut-off Date Commitment Calculation - see procedures below 18 Mortgage Asset Original Funded Amount Loan Agreement 19 Mortgage Asset Cut-off Date Balance Servicing File 20 % of Aggregate Mortgage Asset Cut-off Date Balance Calculation - see procedures below 21 Maximum Future Funding Participation Commitment Loan Agreement 22 Future Funding Advances Made Prior to Cut-off Date Servicing File 23 Remaining Future Funding Participation Commitment Servicing File 24 Pari Passu Debt Amount Loan Agreement 25 Current Existing Additional Debt Loan Agreement/Subordinate Loan Document 26 Form of Existing Additional Debt Loan Agreement/Subordinate Loan Document 27 Additional Financing Permitted in Future (Y/N) Loan Agreement 28 First Payment Date Loan Agreement 29 Loan Type (Fixed / Floating) Loan Agreement 30 Cut-Off Date Interest Rate (per annum) Calculation - see procedures below 31 Index Loan Agreement 32 Gross Margin Loan Agreement 33 LIBOR Cap Strike Rate Interest Rate Cap Agreement 34 LIBOR Cap Expiration (If Prior to Initial Maturity Date) Loan Agreement/Interest Rate Cap Agreement 35 LIBOR Cap Provider Interest Rate Cap Agreement 36 LIBOR Floor Loan Agreement 37 LIBOR Rounding Factor Loan Agreement 38 Index Determination Lookback (in days) Loan Agreement 39 Annual Debt Service (IO) Calculation - see procedures below 40 Interest Calculation Method Loan Agreement 41 Interest rate adjustment frequency Loan Agreement 42 P&I payment frequency Loan Agreement 43 Initial Maturity Date Loan Agreement 44 Amortization Type Loan Agreement 45 Original Loan Term (Months) Loan Agreement 46 Remaining Term (Months) Calculation - see procedures below 47 Original Amortization Term (Months) Loan Agreement Number Characteristics on Data File Source Document 48 Remaining Amortization Term (Months) Loan Agreement 49 Original IO Term (Months) Loan Agreement 50 Remaining IO Term (Months) Calculation - see procedures below 51 Seasoning Calculation - see procedures below 52 Extension Options Loan Agreement 53 First Extension Period (months) Loan Agreement 54 Second Extension Period (months) Loan Agreement 55 Third Extension Period (months) Loan Agreement 56 Fully ExtendedLoan Term (Original) Loan Agreement 57 Fully ExtendedLoan Term (Remaining) Calculation - see procedures below 58 Fully Extended Maturity Date Loan Agreement 59 First Extension Margin Step Up Loan Agreement 60 Second Extension Margin Step Up Loan Agreement 61 Third Extension Margin Step Up Loan Agreement 62 First Extension Fee Loan Agreement 63 Second Extension Fee Loan Agreement 64 Third Extension Fee Loan Agreement 65 Exit Fee Loan Agreement 66 Prepayment Provision Loan Agreement 67 Original Lockout Period Loan Agreement 68 Lien Position Title Policy 69 Ownership Interest Title Policy 70 Ground Lease Expiration Date Loan Agreement/ Lease Agreements 71 Cross-collateralized (Y/N) Loan Agreement 72 Property Size Rent Roll 73 Property Size Units (SF/ Keys/ Units/ Beds) Rent Roll 74 Cut-Off Date Balance per SF / Key / Unit/ Beds Calculation - see procedures below 75 Year Built Most Recent Appraisal Report, Engineering Report 76 Year Renovated Most Recent Appraisal Report, Engineering Report 77 Occupancy Rent Roll 78 Occupancy As of Date* Rent Roll 79 Appraiser Name Most Recent Appraisal Report 80 Date of Appraisal Most Recent Appraisal Report 81 As-Is Appraised Value Most Recent Appraisal Report 82 Date of Appraised Value Most Recent Appraisal Report 83 Cut-Off Date Balance As-Is LTV Calculation - see procedures below 84 Stabilized Appraised Value Most Recent Appraisal Report 85 Appraisal Anticipated Stabilization Date Most Recent Appraisal Report 86 Cut-Off Date Total Commitment Stabilized LTV Calculation - see procedures below 87 2012 Revenues Operating Statement 88 2012 Expenses Operating Statement 89 2012 NOI Operating Statement 90 2012 NCF Operating Statement 91 2012 Occupancy (For Hospitality) Operating Statement 92 2012 ADR Operating Statement 93 2012 RevPar Operating Statement Number Characteristics on Data File Source Document 94 2012 Financial Notes Operating Statement 95 2013 Revenues Operating Statement 96 2013 Expenses Operating Statement 97 2013 NOI Operating Statement 98 2013 NCF Operating Statement 99 2013 Occupancy (For Hospitality) Operating Statement 2013 ADR Operating Statement 2013 RevPar Operating Statement 2013 Financial Notes Operating Statement 2014 Revenues Operating Statement 2014 Expenses Operating Statement 2014 NOI Operating Statement 2014 NCF Operating Statement 2014 Occupancy (For Hospitality) Operating Statement 2014 ADR Operating Statement 2014 RevPar Operating Statement 2014 Financial Notes Operating Statement Most Recent Revenue Operating Statement Most Recent Expenses Operating Statement Most Recent NOI Operating Statement Most Recent NCF Operating Statement Most Recent Occupancy (For Hospitality) Operating Statement Most Recent ADR Operating Statement Most Recent RevPar Operating Statement Most Recent Period Operating Statement Underwritten Occupancy Underwritten Operating Statement File Underwritten Total Revenues Underwritten Operating Statement File Underwritten Total Expenses Underwritten Operating Statement File Underwritten NOI Underwritten Operating Statement File Underwritten Reserves Underwritten Operating Statement File Underwritten NCF Underwritten Operating Statement File Debt Yield at Underwritten NOI Calculation - see procedures below Debt Yield at Underwritten NCF Calculation - see procedures below DSCR at Underwritten NOI Calculation - see procedures below DSCR at Underwritten NCF Calculation - see procedures below Underwritten Stabilized Occupancy Underwritten Operating Statement File Underwritten Stabilized Total Revenues Underwritten Operating Statement File Underwritten Stabilized Total Expenses Underwritten Operating Statement File Underwritten Stabilized NOI Underwritten Operating Statement File Underwritten Stabilized Reserves Underwritten Operating Statement File Underwritten Stabilized NCF Underwritten Operating Statement File Debt Yield at Underwritten Stabilized NOI Calculation - see procedures below Debt Yield at Underwritten Stabilized NCF Calculation - see procedures below DSCR at Underwritten Stabilized NCF Calculation - see procedures below Appraisal Stabilized Occupancy Most Recent Appraisal Report Appraisal Stabilized Revenues Most Recent Appraisal Report Appraisal Stabilized Expenses Most Recent Appraisal Report Appraisal Stabilized NOI Most Recent Appraisal Report Number Characteristics on Data File Source Department Appraisal Stabilized Reserves Most Recent Appraisal Report Appraisal Stabilized NCF Most Recent Appraisal Report Debt Yield at Appraisal Stabilized NOI Calculation - see procedures below DSCR at Appraisal Stabilized NOI Calculation - see procedures below Single Tenant (Y/N) Rent Roll Largest Tenant Rent Roll Largest Tenant SF Rent Roll Largest Tenant Lease Expiration Rent Roll 2nd Largest Tenant Rent Roll 2nd Largest Tenant SF Rent Roll 2nd Largest Tenant Lease Expiration Rent Roll 3rd Largest Tenant Rent Roll 3rd Largest Tenant SF Rent Roll 3rd Largest Tenant Lease Expiration Rent Roll 4th Largest Tenant Rent Roll 4th Largest Tenant SF Rent Roll 4th Largest Tenant Lease Expiration Rent Roll 5th Largest Tenant Rent Roll 5th Largest Tenant SF Rent Roll 5th Largest Tenant Lease Expiration Rent Roll Hotel Franchise Hotel Franchise Agreement Hotel Franchise Expiration Date Hotel Franchise Agreement Lockbox Type Loan Agreement Lockbox Trigger Event Loan Agreement Cash Management Type Loan Agreement Engineering Report Date Engineering Report Recommended Immediate Repairs Engineering Report Environmental Report Date (Phase I) Phase I Report Environmental Report Date (Phase II) Phase II Report Environmental Insurance (Y/N) None - Client provided information Seismic Report Date Seismic Report Seismic PML % Seismic Report Seismic Insurance Required(Y/N) None - Client provided information As of Date for Escrows and Reserves Servicing File Insurance Escrow Balance Servicing File Insurance Escrow Monthly Servicing File Tax Escrow Balance Servicing File Tax Escrow Monthly Servicing File Deferred Maintenance (Origination) Loan Agreement Deferred Maintenance (Current) Servicing File Note (with regard to Deferred Maintenance) Loan Agreement Replacement Reserve (Origination) Loan Agreement Replacement Reserve (Current) Servicing File Replacement Reserve Monthly Impound Loan Agreement/ Servicing File Replacement Reserve Note Loan Agreement Interest Reserve (Origination) Loan Agreement Interest Reserve (Current) Servicing File Interest Reserve Monthly Impound Loan Agreement/ Servicing File Number Characteristics on Data File
